Birdsong, Judge.
Burke was convicted, by a jury, of armed robbery. He appeals, enumerating as error the overruling by the trial court of an objection and a motion for mistrial following certain statements made by the prosecutor during closing argument. Held:
The transcript reveals that proper curative instructions were given by the trial court following both of the allegedly improper remarks. "The extent of a rebuke and instruction is within the discretion of the court, and when, as here, the improper remark is cured by timely corrective action calculated to preserve the defendant’s right to a fair trial, then we cannot say that the court abused its discretion in refusing to grant a mistrial. [Cits.]” Benefield v. State, 140 Ga. App. 727,730 (232 SE2d 89). These enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.

Lawrence L. Schneider, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, H. Allen Moye, Assistant District Attorneys, for appellee.